Citation Nr: 0518013	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-09 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
hallux valgus, currently assigned a 30 percent evaluation.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from May 1979 to June 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of February 2002 and March 2002.  In May 2005, less than 90 
days after the case was forwarded to the Board, she requested 
a Travel Board hearing at the RO.   

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
development:

The RO in St. Petersburg, Florida, should 
schedule the veteran for a hearing before 
a Veterans Law Judge at the RO (Travel 
Board hearing), in the order that this 
request was received.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


